

114 HR 6442 IH: To amend the National Trails System Act to direct the Secretary of the Interior to conduct a study on the feasibility of designating the Chief Standing Bear National Historic Trail, and for other purposes.
U.S. House of Representatives
2016-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6442IN THE HOUSE OF REPRESENTATIVESDecember 6, 2016Mr. Fortenberry introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the National Trails System Act to direct the Secretary of the Interior to conduct a study
			 on the feasibility of designating the Chief Standing Bear National
			 Historic Trail, and for other purposes.
	
 1.Chief Standing Bear National Historic Trail feasibility studySection 5(c) of the National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the end the following:
			
				(46)Chief standing bear national historic trail
 (A)In generalThe Chief Standing Bear Trail, extending approximately 550 miles from Niobrara, Nebraska, to Ponca City, Oklahoma, which follows the route taken by Chief Standing Bear and the Ponca people during Federal Indian removal, and approximately 550 miles from Ponca City, Oklahoma, through Omaha, Nebraska, to Niobrara, Nebraska, which follows the return route taken by Chief Standing Bear and the Ponca people, as generally depicted on the map entitled Chief Standing Bear National Historic Trail Feasibility Study, numbered 903/125,630, and dated November 2014.
 (B)Availability of mapThe map described in subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Department of the Interior.
 (C)ComponentsThe feasibility study conducted under subparagraph (A) shall include a determination on whether the Chief Standing Bear Trail meets the criteria described in subsection (b) for designation as a national historic trail.
 (D)ConsiderationsIn conducting the feasibility study under subparagraph (A), the Secretary of the Interior shall consider input from owners of private land within or adjacent to the study area and shall not consider acquiring any land or interest in land outside the exterior boundaries of any federally administered area.
 (E)ConsultationIn conducting the feasibility study under subparagraph (A), the Secretary of the Interior shall consult with the Nebraska Natural Resources Districts..
		